ON PETITION FOR REHEARING.
Upon petition for rehearing, appellant Tamraz earnestly contends that the decree of the court is in effect a foreclosure of appellee's lien, and that the question of his lien is not in issue. It may clarify our views as expressed in the opinion to point out again that the question of whether or not appellee's judgment was a lien upon the share of the property claimed by Tamraz was put in issue by the cross-complaint filed by Tamraz. The purpose of this cross-complaint was to strike down the lien asserted by Odishoo because of the judgment. There was judgment against Tamraz upon this issue, and Tamraz now complains because this judgment against him, which was in effect a judgment in favor of appellee, that he did have a lien for the amount of his judgment, was not nullified by a further decree selling the land upon which the judgment was a lien, discharged of the lien, and without causing the lien to attach to the fund.
Having, at the suggestion of appellant Tamraz, determined that appellee's judgment was a lien, to have deprived him of every substantial benefit thereof in the same decree would be contrary to the very concept of good conscience and justice upon which equity is founded.
Petition for rehearing denied. *Page 145